internal_revenue_service number release date index number -------------------------------------- -------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-146104-09 date april re -------------------------------------------------------- ------------------------------------------------------- ----------------------------- legend legend ---------------------------- father ----------------- date -------------------------- date -------------------------------------- spouse ---------------------------------- decedent ----------------------- date ------------------------ husband ------------------------------- child ----------------------------------- child --------------------------------- child ----------------------------------- child ------------------------------- child ----------------------- date ----------------------------------------------------------------------- decedent’s family_trust --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------- grandchild grandchild grandchild grandchild state -------------------------------- ------------------------------- ---------------------------- --------------------------------- ------------- dear --------------- this letter responds to your letter dated date and subsequent correspondence requesting rulings with respect to the federal estate and generation-skipping_transfer gst tax consequences of the exercise of a power_of_appointment the facts and representations submitted are summarized as follows plr-146104-09 father executed his last will and testament on date father died on date a date before date pursuant to the terms of father’s will an irrevocable_trust was created for spouse’s benefit it is represented that spouse made no actual or constructive additions to the trust and had no powers of appointment with respect to the trust upon the death of spouse spouse’s trust was divided into separate shares for each of father’s children including decedent you have requested rulings solely with respect to decedent’s share article fifth of father’s will provides that decedent is entitled to principal in the discretion of an independent_trustee upon the death of decedent the balance of decedent’s share is to be paid over to decedent’s then living issue in shares as she appoints by will or in default of appointment to her issue per stirpes decedent died testate on date survived by husband child child child child and child pursuant to decedent’s will dated date decedent exercised the power_of_appointment granted to her under father’s will with respect to decedent’s share hereinafter father’s trust decedent’s will further provides that the appointed property will be administered under the terms of decedent’s family_trust a revocable_trust established by decedent and husband article sixth of decedent’s family_trust provides that the assets from father’s trust subject_to decedent’s power_of_appointment will be apportioned in equal shares among decedent’s children in further trust as follows one equal share for each living child of decedent and husband and one equal share for each group composed of the living descendants of a deceased child of decedent and husband each share allocated to a living child of decedent and husband is to be held administered and distributed as a separate trust child’s trust for the child’s benefit as the primary beneficiary section ii of article sixth of decedent’s family_trust provides that the trustee is to distribute all the net_income and as much of the principal of the respective child’s trust to the primary beneficiary as the trustee deems reasonably necessary for the primary beneficiary’s proper health maintenance support and education the primary beneficiary also has a noncumulative power to withdraw up to five percent of the trust principal each year upon the primary beneficiary’s death the primary beneficiary may appoint property remaining in the child’s trust to a class of persons consisting of the descendants of decedent and husband in no event however may the primary beneficiary exercise the power_of_appointment in favor of the primary beneficiary the primary beneficiary’s estate the creditors of the primary beneficiary or the creditors of the primary beneficiary’s estate the class of persons permitted to take under a primary beneficiary’s power_of_appointment is further limited by decedent’s power_of_appointment granted to her from father’s will with respect to the descendants of decedent living at decedent’s death thus the class of persons that may take under a primary beneficiary’s power_of_appointment consists of child child child child plr-146104-09 child grandchild grandchild grandchild and grandchild any unappointed balance of the child’s trust is to be distributed to the primary beneficiary’s living descendants by right of representation if the primary beneficiary has no living descendants then the child’s trust is to be distributed to the living descendants of decedent and husband by right of representation section iv of article sixth provides that unless sooner terminated each child’s trust created under article sixth will terminate years after the death of the last survivor of the descendants of father who were living at the date of father’s death all principal and undistributed_income will be distributed to the beneficiaries entitled to receive income payments from the trust in the same proportions that the beneficiaries are entitled to receive income at the time of termination section ii paragraph g of article eleventh of the decedent’s family_trust provides that the validity construction administration and all rights under the trust will be governed by the laws of state in force from time to time regardless of any change_of residence of the trustee or any beneficiary or the appointment or substitution of a trustee residing or doing business in another state you have requested the following rulings decedent’s exercise of decedent’s power_of_appointment in father’s trust in a manner that gives each of decedent’s children a power to appoint property at the child’s death among decedent’s descendants living at decedent’s date of death does not cause any of the assets of father’s trust to be includible in decedent’s estate for estate_tax purposes under sec_2041 of the internal_revenue_code decedent’s exercise of decedent’s power_of_appointment in father’s trust in a manner that gives each of decedent’s children a power to appoint property at the child’s death among decedent’s descendants living at decedent’s date of death does not cause the appointed property to lose its grandfathered gst_exemption sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent by will or by disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under plr-146104-09 sec_2035 sec_2036 or sec_2037 exercises a power_of_appointment created after date by creating another power_of_appointment which under the applicable local law can be validly exercised so as to postpone the vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provide that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent's_estate or the creditors of his estate sec_20_2041-1 provides that a power is limited by an ascertainable_standard if the extent of the holder's duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date and no addition actual or constructive was made to the trust after that date this rule does not apply to a transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer under chapter or chapter the transfer is made by the person holding the power at the time the exercise release or lapse of the power becomes effective and is not considered a transfer under a_trust that was irrevocable on date sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over plr-146104-09 that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter sec_26_2601-1 provides a special rule for certain powers of appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if -- such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years in the present case father’s will limits the exercise of decedent’s power_of_appointment to a class consisting of decedent’s then living issue accordingly because decedent cannot exercise any such power to or for her own benefit her estate her creditors or the creditors of her estate decedent's testamentary_power_of_appointment is not a general_power_of_appointment as described in sec_2041 ruling decedent exercised her testamentary power with respect to father’s trust to create separate trusts for the benefit of each of her children child’s trust for each child’s trust decedent created a testamentary_power_of_appointment exercisable by the primary beneficiary of the child’s trust in favor of a class consisting of decedent’s and husband’s descendants that were living on decedent’s date of death on date this class is limited to persons other than the primary beneficiary the primary beneficiary’s estate or the creditor’s of the primary beneficiary or the creditor’s of the primary beneficiary’s estate under the terms of each child’s trust the trust estate will be appointed by the primary beneficiary of the child’s trust or will be distributed within a period measurable from the date of creation of the original power_of_appointment granted to decedent under father’s will that is each child’s trust must terminate no later than years after the death of the last survivor of those descendants of father who were living at the date of death of father thus decedent’s power has not been exercised in a manner that may postpone or suspend vesting of father’s trust corpus for a period measured from the date of creation of the power extending beyond any life in being plu sec_21 years plr-146104-09 further the testamentary exercise of decedent’s power_of_appointment under her will did not create another power which can under state law be exercised in a manner that postpones the vesting of any estate or interest or suspends the absolute ownership or power of alienation of the property of any trust held under child’s trust for a period without regard to the date of the creation of decedent’s power_of_appointment accordingly decedent’s exercise of decedent’s power_of_appointment in father’s trust in a manner that gives each of decedent’s children a power to appoint property at the child’s death among decedent’s descendants living at decedent’s date of death does not cause any of the assets of father’s trust to be includible in decedent’s estate for estate_tax purposes under sec_2041 ruling father’s trust was created under father’s will effective on father’s date of death on date a date before date thus father’s trust is exempt from gst tax because father’s trust was irrevocable on or before date and because no additions either actual or constructive were made to father’s trust after that date as discussed above under the facts presented decedent’s exercise of her power_of_appointment in father’s trust in a manner that gives each of decedent’s children a power to appoint property at the child’s death among decedent’s descendants living at the time of decedent’s date of death does not create another power which can under state law be exercised in a manner that postpones the vesting of any estate or interest in a child’s trust or suspends the absolute ownership or power of alienation of the property of a child’s trust without regard to the date of the creation of the original power for the respective child’s trust accordingly decedent’s exercise of decedent’s power_of_appointment in father’s trust in a manner that gives each of decedent’s children a power to appoint property at the child’s death among decedent’s descendants living at decedent’s date of death does not cause the appointed property to lose its grandfathered gst_exemption the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue plr-146104-09 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely leslie h finlow acting senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures
